DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Looking to the specification to define the term “inertial pump”, inertial pump is not a specific type of pump, but is rather a fluid actuator that may include multiple examples of actuators, for example thermal actuators, piezo-membrane based actuators, electrostatic membrane actuators, mechanical/impact driven membrane actuators, magnetostrictive drive actuators, electrochemical actuators and membranes that cause fluid flow (see specification paragraphs [0022]-[0024]).  An inertial pump is defined as an actuator that causes fluid flow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10-13, 15-16, 23 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments to claims 1, 13 and 23 that recites a first fluid actuator including/comprising a first inertial pump; a second fluid actuator including/comprising a second inertial pump was not described in the original specification, claims, nor drawings.  The original specification in paragraphs [022] and [0023] and original claim 12 describes the fluid actuator as corresponding to an inertial pump which would mean the fluid actuator equals the inertial pump, rather than the fluid actuator comprising/including the inertial pump.  The fluid actuator and inertial pump are not two separate elements as recited in the amendments, but rather the original disclosure describes them as being a single element with the fluid actuator corresponding to or implemented as an inertial pump.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 23 and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (U.S. Patent Pub. No. 2006/0076068).
Regarding claim 23, Young discloses a method (title; abstract) comprising:
selectively pumping a fluid mixture including a first fluid and a second fluid into a microfluidic output channel of a microfluidic device (figure 8, reference #402a-c, 404a-c and 406; figure 9; [0081]) by:
using a first fluid actuator including a first inertial pump disposed in a first microfluidic channel, the first fluid in the first microfluidic channel into the microfluidic output channel via a fluid junction that fluidly couples the first microfluidic channel and the microfluidic output channel (figure 8, reference #402a; figure 9, reference #502a and 504a; [0081] (actuators/pumps 402a, 502a and 504a are membrane pumps that read on definition of an inertial pump)); and
using a second fluid actuator including a second inertial pump disposed in a second microfluidic channel, pumping the second fluid in the second microfluidic channel into the microfluidic output channel via the fluid junction that fluidly couples the second microfluidic channel and the microfluidic output channel (figure 8, reference #402b; figure 9, reference #502b and 504b; [0020]; [0023]; [0081]; [0091]; [0093]) (actuators/pumps 402b, 502b and 504b are membrane pumps that read on definition of an inertial pump)).
wherein pumping the second fluid with the second fluid actuator is asynchronous with pumping the first fluid with the first fluid actuator ([0020]; [0023]; [0091]; [0093]).
Regarding claim 29, Young discloses a method (title; abstract) comprising:

pumping a volume of the second fluid in the second microfluidic channel into the microfluidic output channel by positioning the second fluid actuator a second distance from the fluid junction (figure 9, reference #504b), wherein the first distance is different than the second distance (figure 9, distance reference #502a is from junction at 506 is different than distance reference #504b is from junction at 506).
Regarding claim 30, Young discloses wherein the second actuator is among a plurality of fluid actuators disposed in the second microfluidic channel (figure 9, reference #502b and 504b; figure 16), the method including selectively actuating a combination of the plurality of actuators to pump a corresponding volume of the second fluid into the microfluidic output channel ([0020]; [0023]; [0091]-[0093]).
Regarding claim 31, Young discloses wherein the second fluid actuator is among a plurality of fluid actuators disposed in the second microfluidic channel, the method including actuating the plurality of fluid actuators in a corresponding manner to pump a corresponding volume of the second fluid into the microfluidic output channel (figure 9, reference #502b and 504b; figure 16; [0020]; [0023]; [0081]; [0091]-[0093]).
Claim(s) 1-3, 5-8, 10, 11, 13, 15, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (U.S. Patent Pub. No. 2008/0226516).
Regarding claim 1, Suzuki et al. discloses a microfluidic device (title; abstract; figure 1) comprising:
a first microfluidic channel (figures 1 and 3, see line coming out of reference #102a and 103a);

a microfluidic output channel fluidly coupled to the first microfluidic channel and the second microfluidic channel at a fluid junction (figure 1, see where numeral 101a is pointing);
a first fluid actuator including a first inertial pump disposed in the first microfluidic channel, the first fluid actuator capable to actuate to pump a first fluid into the microfluidic output channel (figures 1 and 3, reference #102a; or alternatively figure 3, reference #303);
a second fluid actuator including a second inertial pump disposed in the second microfluidic channel, the second fluid actuator capable to actuate to pump a second fluid into the microfluidic output channel (figures 1 and 3, reference #102b; or alternatively figure 3, reference #303), wherein the first fluid actuator and the second fluid actuator are capable to actuate to pump a fluid mixture of the first fluid and the second fluid into the microfluidic output channel (figures 1 and 3, reference #102; [0021]; [0035]); and
a non-transitory computer readable medium storing instructions that, when executed, are capable to cause a controller that is coupled to the first fluid actuator and the second fluid actuator to: selectively actuate the first fluid actuator according to first actuation characteristics; and selectively actuate the second fluid actuator according to second actuation characteristics (figures 1 and 3, reference #108 and 109 with arrows to first and second actuators/pumps indicating coupled; [0012]; [0024]-[0025]; [0046]-[0048]).
Regarding claim 2, Suzuki et al. discloses a first fluid input fluidly coupled to the first microfluidic channel to input the first fluid (figures 1 and 3, reference #103a); a second fluid input fluidly coupled to the second microfluidic channel to input the second fluid (figures 1 and 3, reference #103b); and a microfluidic chamber fluidly coupled to the microfluidic output channel capable to store the fluid mixture (figures 1 and 3, reference #106).
Regarding claim 3, Suzuki et al. discloses wherein the first fluid and the second fluid have at least one different fluid characteristic, the at least one different fluid characteristic comprising: vapor pressure, temperature, viscosity, surface tension, heat of vaporization, or combinations thereof ([0012] indicating different first and second fluids which will have different viscosities and other characteristics) (regarding the limitations directed to the fluid characteristics, it is noted that the material or article worked upon does not limit apparatus claims; “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969), 
and the first microfluidic channel and the second microfluidic channel have at least one different microfluidic channel characteristic, the at least one different microfluidic channel characteristic comprise: channel width, microfluidic channel cross-sectional area, microfluidic channel geometry, microfluidic channel length, channel surface roughness or combinations thereof ([0037]).
Regarding claim 5, Suzuki et al. discloses wherein the first actuation characteristics and the second actuation characteristics differ with respect to at least one of frequency of actuation, duration of actuation, number of pulses of actuation, phase offset of actuation, and intensity of actuation (0012]; [0025]; [0030]; [0046]-[0048]).  
Regarding claim 6, Suzuki et al. discloses wherein the non-transitory computer readable medium includes instruction that, when executed, cause the controller to be capable to selectively actuate the first fluid actuator and the second fluid actuator asynchronously such that the fluid mixture comprises a first concentration of the first fluid and a second concentration of the second fluid (figures 1 and 3, reference #108 with arrows to pumps 102 indicating control over pumps; [0012]; [0025]; [0030]; [0046]-[0048]).
Regarding limitations recited in claim 6 which are directed to a manner of operating disclosed controller, it is noted that neither the manner of operating a disclosed device nor material or article 
Regarding claim 7, Suzuki et al. discloses at least one fluid sensor (figure 1, reference #104; figure 3, reference #104 and 304; [0035]), wherein the non-transitory computer readable medium includes instructions that, when executed, cause the controller to be capable to:
detect a flow rate with the at least one fluid sensor (figures 1 and 3, reference #108 with arrows to flow sensors 104 indicating detection of flow sensor; figures 2A and 2B; [0012]; [0029]-[0030]), and
selectively actuate the first fluid actuator, the second fluid actuator, or combinations thereof, based at least in part on the flow rate (figures 1 and 3, reference #108; [0012]; [0038]-[0049]).
 Regarding claim 8, Suzuki et al. discloses further including: a first fluid sensor disposed in the first microfluidic channel (figure 3, reference #304; [0035], a second fluid sensor disposed in the second microfluidic channel (figure 3, reference #304; [0035]), a third fluid sensor disposed in the microfluidic output channel (figures 1 and 3, reference #104), or combinations thereof.
Regarding claim 10, Suzuki et al. discloses wherein the microfluidic output channel is fluidly coupled to: a microfluidic reaction chamber, an ejection chamber, a chromatography column, an optical detection chamber, or combinations thereof (figures 1 and 3, reference #105 and 106).
Regarding claim 11, Suzuki et al. discloses wherein the first fluid actuator is capable to pump the first fluid towards the fluid junction at a first flow rate (figure 3, reference #102), the microfluidic device 
Regarding claim 13, Suzuki et al. discloses a microfluidic device (title; abstract; figure 1; figure 3) comprising:
a first microfluidic channel (figures 1 and 3, see line coming out of reference #102a and 103a);
a second microfluidic channel (figures 1 and 3, see line coming out of reference #102b and 103b);
a microfluidic output channel fluidly coupled to the first microfluidic channel and the second microfluidic channel at a fluid junction (figure 1, see where numeral 101a is pointing; figure 3, see line out of reference #101);
a first plurality of fluid actuators comprising inertial pumps and disposed in the first microfluidic channel, the first plurality of fluid actuators capable to actuate to pump a first fluid into the microfluidic output channel (figures 1 and 3, reference #102a and 303; [0035]);
a second plurality of fluid actuators comprising inertial pumps and disposed in the second microfluidic channel, the second plurality of fluid actuators capable to actuate to pump a second fluid into the microfluidic output channel (figures 1 and 3, reference #102b and 303), and the first plurality of fluid actuators and the second plurality of fluid actuators capable to asynchronously actuate to pump fluid into the microfluidic output channel to thereby pump a fluid mixture of the first fluid and the second fluid into the microfluidic output channel (figures 1 and 3, reference #102 and 303; [0021]; [0035]; [0046]-[0048]); and
a non-transitory computer readable medium storing instructions that, when executed, are capable to cause a controller that is coupled to the first plurality of fluid actuators and the second plurality of fluid actuators of the microfluidic device to operate the microfluidic device to selectively actuate fluid actuators of the first plurality of fluid actuators and the second plurality of fluid actuators 
Regarding limitations recited in claim 13 which are directed to a manner of operating disclosed first at least one fluid actuator and second at least one fluid actuator, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The controller is capable of actuating the actuators according to the above recited limitations such that one actuator is first operated and then the second actuator is then operated ([0012]; [0025]; [0030]; [0046]-[0048]).
Regarding claim 15, Suzuki et al. discloses wherein the controller is coupled to each fluid actuator of the first plurality of fluid actuators, and wherein the non-transitory computer readable medium stores instructions that, when executed, cause the controller capable to: actuate a first fluid actuator of the first plurality of fluid actuators to cause the first fluid actuator to pump a first volume of the first fluid into the microfluidic output channel; and actuate the first fluid actuator and a second fluid actuator of the first plurality of fluid actuators synchronously to cause the first fluid actuator and the second fluid actuator to pump a second volume of the first fluid into the microfluidic output channel (figures 1 and 3, reference #108 and 109 with arrows to actuators 102 and 303 indicating control over actuators; [0012]; [0025]; [0030]; [0035]; [0046]-[0048]).  
Regarding limitations recited in claim 15 which are directed to a manner of operating disclosed controller, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims 
Regarding claim 27, Suzuki et al. discloses wherein the first actuator is disposed in the first microfluidic channel a first distance from the fluid junction (figure 3, reference #102), and the second fluid actuator is disposed in the second microfluidic channel a second distance from the fluid junction (figure 3, reference #303), wherein the first distance is different than the second distance (figure 3, reference #102 further away from fluid junction than reference #303).
Regarding claim 28, Suzuki et al. discloses wherein the first fluid actuator is of a first size (figure 3, reference #102) and the second fluid actuator is of a second size (figure 3, reference #303), wherein the first size is different than the second size (figure 3, size of reference #102 different than size of reference #303).
Claim(s) 1-3, 5-8, 10-13, 15, 16, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. Patent Pub. No. 2009/0145485).
Regarding claim 1, Smith et al. discloses a microfluidic device (title; abstract; figure 1) comprising:
a first microfluidic channel (figure 1, reference ICA);
a second microfluidic channel (figure 1, reference ICb);
a microfluidic output channel fluidly coupled to the first microfluidic channel and the second microfluidic channel at a fluid junction (figure 1, reference MC1 at junction MP1 ;[0088]; [0113]);
PA ; [0079]-[0080]; [0082]);
a second fluid actuator including a second inertial pump disposed in the second microfluidic channel, the second fluid actuator capable to actuate to pump a second fluid into the microfluidic output channel (figure 1, reference Pb; [0079]-[0080]; [0082]), wherein the first fluid actuator and the second fluid actuator are to actuate to pump a fluid mixture of the first fluid and the second fluid into the microfluidic output channel (figure 1, reference PA and Pb;[0079]-[0080]; [0082]; [0093]); and
a non-transitory computer readable medium storing instructions that, when executed, are capable to cause a controller that is coupled to the first fluid actuator and the second fluid actuator to: selectively actuate the first fluid actuator according to first actuation characteristics; and selectively actuate the second fluid actuator according to second actuation characteristics (figure 5, “PC”; figure 6, reference #52 and “PC” and “SCP”; [0080]; [0082]; [0092]; [0094]; [0111]; [0116]; [0124]-[0125]; [0129]-[0130]; [0132]; [0134]-[0135]; [0158]).
Regarding claim 2, Smith et al. discloses a first fluid input fluidly coupled to the first microfluidic channel capable to input the first fluid (figure 1, reference RA and ICA);
a second fluid input fluidly coupled to the second microfluidic channel capable to input the second fluid (figure 1, reference RB and ICB);
a microfluidic chamber fluidly coupled to the microfluidic output channels capable to store the fluid mixture (figure 1, reference W; [0121])
Regarding claim 3, Smith et al. discloses wherein the first fluid and the second fluid have at least one different fluid characteristic, the at least one different fluid characteristic comprising: vapor pressure, temperature, viscosity, surface tension, heat of vaporization, or combinations thereof ([0015]; [0018] indicating different first and second fluids which will have different temperatures and other 
and the first microfluidic channel and the second microfluidic channel have at least one different microfluidic channel characteristic, the at least one different microfluidic channel characteristic comprise: channel width, microfluidic channel cross-sectional area, microfluidic channel geometry, microfluidic channel length, channel surface roughness or combinations thereof ([0083]).
Regarding claim 5, Smith et al. discloses wherein the first actuation characteristics and the second actuation characteristics differ with respect to at least one of frequency of actuation, duration of actuation, number of pulses of actuation, phase offset of actuation, and intensity of actuation (figure 6, reference #52 and reference PC; [0080]; [0082]; [0092]; [0094]; [0111]; [0116]; [0124]-[0125]; [0129]-[0130]; [0132]; [0134]-[0135]).  
Regarding limitations recited in claim 5 which are directed to a manner of operating disclosed controller, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The controller is capable of actuating the actuators according to the above recited limitations (figure 6, reference #52 and reference PC; [0080]; [0082]; [0092]; [0094]; [0111]; [0116]; [0124]-[0125]; [0129]-[0130]; [0132]; [0134]-[0135]).
Regarding claim 6, Smith et al. discloses wherein the non-transitory computer readable medium includes instructions that, when executed cause the controller to be capable to selectively actuate the 
Regarding limitations recited in claim 6 which are directed to a manner of operating disclosed controller, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The controller is capable of actuating the actuators according to the above recited limitations (figure 6, reference #52 and reference PC; [0080]; [0082]; [0092]; [0094]; [0111]; [0116]; [0124]-[0125]; [0129]-[0130]; [0132]; [0134]-[0135]).
Regarding claim 7, Smith et al. discloses at least one fluid sensor (figure 1, reference #DP; [0094]-[0095]), wherein the non-transitory computer readable medium includes instructions that, when executed, cause the controller to be capable to:
detect a flow rate with the at least one fluid sensor (figure 6, reference #60 and reference PC; [0134]), and selectively actuate the first fluid actuator, the second fluid actuator, or combinations thereof, based at least in part on the flow rate (figure 6, reference #52, 56 and reference PC; [0134]-[0135]).
 Regarding claim 8, Smith et al. discloses a first fluid sensor disposed in the first microfluidic channel, a second fluid sensor disposed in the second microfluidic channel, a third fluid sensor disposed in the microfluidic output channel, or combinations thereof (figure 1, reference #DP; [0094]-[0095]).
Regarding claim 10, Smith et al. discloses wherein the microfluidic output channel is fluidly coupled to: a microfluidic reaction chamber, an ejection chamber; a chromatography column, an optical detection chamber, or combinations thereof ([0092]; [0121]).
Regarding claim 11, Smith et al. discloses wherein the first fluid actuator is capable to pump the first fluid towards the fluid junction at a first fluid rate (reference PA), the microfluidic device further comprising: a third fluid actuator disposed in the first microfluidic channel capable to actuate to pump the first fluid towards the fluid junction at a second rate (figure 10B, “SV”; figure 15C, “SV”; figures 19A-19C, “FFVS”; [0137]-[0138]; [0141]; [0167]; [0183]).
Regarding claim 12, Smith et al. discloses wherein each of the first fluid actuator of the first inertial pump and the second fluid actuator of the second inertial pump are thermal resistors (figure 1, reference PA and Pb; [0079]-[0080]; [0111]; [0121]; [0131]-[0132]; [0137]-[0138]; [0183]).
Regarding claim 13, Smith et al. discloses a microfluidic device (title; abstract; figure 1) comprising:
a first microfluidic channel (figure 1, reference ICA);
a second microfluidic channel (figure 1, reference ICb);
a microfluidic output channel fluidly coupled to the first microfluidic channel and the second microfluidic channel at a fluid junction (figure 1, reference MC1 at junction MP1 ;[0088]; [0113]);
a first plurality of fluid actuators comprising inertial pumps and disposed in the first microfluidic channel, the first plurality of fluid actuators capable to actuate to pump a first fluid into the microfluidic output channel (figure 1, reference PA ; figure 10B, reference “PA “ and “SV”; figure 15C, reference “PA“ and “SV”; figures 19A-19C, “FFVS”; [0079]-[0080]; [0082]; [0137]-[0138]; [0141]; [0167]; [0183]);
a second plurality of fluid actuators comprising inertial pumps and disposed in the second microfluidic channel, the second plurality of fluid actuators capable to actuate to pump a second fluid into the microfluidic output channel (figure 1, reference PB ; figure 10B, reference “PB “ and “SV”; figure PB“ and “SV”; figures 19A-19C, “FFVS”; [0079]-[0080]; [0082]; [0137]-[0138]; [0141]; [0167]; [0183]), and the first plurality of fluid actuators and the second plurality of fluid actuators capable to asynchronously actuate to pump fluid into the microfluidic output channel to thereby pump a fluid mixture of the first fluid and the second fluid into the microfluidic output channel (figure 1, reference PA and PB; figure 10B, reference PA and PB and “SV”; figure 15C, reference “PA“ and PB and “SV”; figures 19A-19C, “FFVS”; [0079]-[0080]; [0082]; [0093]; [0137]-[0138]; [0141]; [0167]; [0183]); and
a non-transitory computer readable medium storing instructions that, when executed, are capable to cause a controller that is coupled to the first plurality of fluid actuators and the second plurality of fluid actuators of the microfluidic device to operate the microfluidic device to selectively actuate fluid actuators of the first plurality of fluid actuators and the second plurality of fluid actuators (figure 5, “PC”; figure 6, reference #52 and “PC” and “SCP”; [0080]; [0082]; [0092]; [0094]; [0111]; [0116]; [0124]-[0125]; [0129]-[0130]; [0132]; [0134]-[0135]; [0158]).
Regarding limitations recited in claim 13 which are directed to a manner of operating disclosed first at least one fluid actuator and second at least one fluid actuator, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The controller is capable of actuating the actuators according to the above recited limitations such that one actuator is first operated and then the second actuator is then operated (figure 6, reference #52 and reference PC; [0080]; [0082]; [0092]; [0094]; [0111]; [0116]; [0124]-[0125]; [0129]-[0130]; [0132]; [0134]-[0135]).
Regarding claim 15, Smith et al. wherein the controller is coupled to each fluid actuator of the first plurality of fluid actuators, and wherein the non-transitory computer readable medium stores instructions that, when executed, cause the controller capable to: actuate a first fluid actuator of the first plurality of fluid actuators to cause the first fluid actuator to pump a first volume of the first fluid into the microfluidic output channel; and actuate the first fluid actuator and a second fluid actuator of the first plurality of fluid actuators synchronously to cause the first fluid actuator and the second fluid actuator to pump a second volume of the first fluid into the microfluidic output channel (figure 6, reference #52 and reference PC; [0080]; [0082]; [0092]; [0094]; [0111]; [0116]; [0124]-[0125]; [0129]-[0130]; [0132]; [0134]-[0135]; [0158]; [0167]).  
Regarding limitations recited in claim 15 which are directed to a manner of operating disclosed controller, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The controller is capable of actuating the actuators according to the above recited limitations (figure 6, reference #52 and reference PC; [0080]; [0082]; [0092]; [0094]; [0111]; [0116]; [0124]-[0125]; [0129]-[0130]; [0132]; [0134]-[0135]).
Regarding claim 16, Smith et al. discloses a third microfluidic channel that is fluidly coupled to the microfluidic output channel at the fluid junction (figure 1, reference ICb; [0114]-[0116]); and a third fluid actuator capable to actuate to pump a third fluid into the microfluidic output channel, the third fluid actuator capable to asynchronously actuate with the first plurality of fluid actuators and the second plurality of fluid actuators, the third fluid actuator capable to pump the third fluid into the microfluidic PC; [0079]-[0080]; [0082]; [0093]; [0114]-[0116]).
Regarding claim 27, Smith et al. discloses wherein the first actuator is disposed in the first microfluidic channel a first distance from the fluid junction (figure 10B, reference PA), and the second fluid actuator is disposed in the second microfluidic channel a second distance from the fluid junction (figure 10B, reference SV2), wherein the first distance is different than the second distance (figure 10B, reference PA further away from fluid junction than reference #SV2).
Regarding claim 28, Smith et al. discloses wherein the first fluid actuator is of a first size (figure 10B, reference PA) and the second fluid actuator is of a second size (figure 10B, reference SV2), wherein the first size is different than the second size (figure 10B, size of reference PA different than size of reference SV2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 6, 11, 13, 15, 16, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. in view of Smith et al.
Regarding claim 1, Young et al. discloses a microfluidic device (title; abstract; figure 8, reference #400) comprising:
a first microfluidic channel (figure 8, reference #404a);
a second microfluidic channel (figure 8, reference #404b);
a microfluidic output channel fluidly coupled to the first microfluidic channel and the second microfluidic channel at a fluid junction (figure 8, reference #406);
a first fluid actuator including a first inertial pump disposed in the first microfluidic channel, the first fluid actuator capable to actuate to pump a first fluid into the microfluidic output channel (figure 8, reference #402a);
a second fluid actuator including a second inertial pump disposed in the second microfluidic channel, the second fluid actuator capable to actuate to pump a second fluid into the microfluidic output channel (figure 8, reference #402b), wherein the first fluid actuator and the second fluid actuator are to actuate to pump a fluid mixture of the first fluid and the second fluid into the microfluidic output channel (figure 8, reference #402a and 402b; [0081]).
While the reference discloses a controller of the microfluidic device capable to seletively actuate the first fluid actuator according to first actuation characteristics; and selectively actuate the second fluid actuator according to second actuation characteristics ([0019]; [0020]; [0023]; [0091]; [0093]), the reference does not explicitly disclose a non-transitory computer readable medium storing instruction that, when executed, cause the controller to operate.
Smith et al. teaches another microfluidic method for fluid mixing and valving (title).  The reference teaches a non-transitory computer readable medium storing instruction that, when executed, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the non-transitory computer readable medium of Smith et al. with the apparatus of Young.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach microfluidic methods for mixing and valving.  One of ordinary skill in the art would be motivated to provide a non-transitory computer readable medium for operating the controller and system because computer controlling and managing the microfluidic system with a computer having a single software package enables real time decision making and feedback control, thereby giving the system unprecedented flexibility and run time (Smith et al. [0158]) and since the instant specification is silent as to unexpected result, and controllers comprising non-transitory computer readable medium storing instructions is known in the art at the time the invention was filed, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a controller having a non-transitory computer readable medium storing instructions for making the system operate automatically according to different stored instructions since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192, and because selecting one of known designs for a controller would have been considered obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding claim 2, Young et al. in view of Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses a first fluid input fluidly coupled to the first microfluidic channel to input the first fluid (figure 11, reference #704; figure 15, reference #1100; [0019]; [0084]); a second fluid input fluidly coupled to the second microfluidic channel to input the 
Regarding claim 3, Young et al. in view of Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the first fluid and the second fluid have at least one different fluid characteristic, the at least one different fluid characteristic comprising: vapor pressure, temperature, viscosity, surface tension, heat of vaporization or combinations thereof ([0081]; see [0023] indicating different first and second fluids which will have different viscosities and other characteristics) (regarding the limitations directed to the fluid characteristics, it is noted that the material or article worked upon does not limit apparatus claims; “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969), 
and the first microfluidic channel and the second microfluidic channel have at least one different microfluidic channel characteristic, the at least one different microfluidic channel characteristic comprises: channel width, microfluidic channel cross-sectional area, microfluidic channel geometry, microfluidic channel length, channel surface roughness or combinations thereof ([0018]; [0080]).
Regarding claim 5, Young et al. in view of Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses the first actuation characteristics and the second actuation characteristics differ with respect to at least one of frequency of actuation, duration of actuation, number of pulses of actuation, phase offset of actuation, and intensity of actuation ([0019]; [0020]; [0023]; [0091]; [0093]).  
Regarding limitations recited in claim 5 which are directed to a manner of operating disclosed controller, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not 
Regarding claim 6, Young et al. in view of Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the non-transitory computer readable medium includes instructions that, when executed, cause the controller to be capable to selectively actuate the first fluid actuator and the second fluid actuator asynchronously such that the fluid mixture comprises a first concentration of the first fluid and a second concentration of the second fluid ([0019]; [0020]; [0023]; [0091]; [0093]).
Regarding limitations recited in claim 6 which are directed to a manner of operating disclosed controller, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The controller is capable of actuating the actuators according to the above recited limitations ([0019]; [0020]; [0023]; [0091]; [0093]).
Regarding claim 11, Young et al. in view of Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the first fluid actuator is to pump the first fluid towards the fluid junction at a first flow rate (figure 9, reference #502a), the microfluidic device 
Regarding claim 13, Young et al. discloses a microfluidic device (title; abstract; figure 8, reference #400) comprising:
a first microfluidic channel (figure 8, reference #404a);
a second microfluidic channel (figure 8, reference #404b);
a microfluidic output channel that is fluidly coupled to the first microfluidic channel and the second microfluidic channel at a fluid junction (figure 8, reference #406);
a first plurality of fluid actuators comprising inertial pumps disposed in the first microfluidic channel, the first plurality of fluid actuator capable to actuate to pump a first fluid into the microfluidic output channel (figure 8, reference #402a consists of three valves/actuators; figure 9, reference #502a and 504a);
a second plurality of fluid actuators comprising inertial pumps disposed in the second microfluidic channel, the second plurality of fluid actuators capable to actuate to pump a second fluid into the microfluidic output channel (figure 8, reference #402b consists of three valves/actuators; figure 9, reference #502b and 504b), and the first plurality of fluid actuators and second plurality of fluid actuators to asynchronously actuate to thereby pump a fluid mixture of the first fluid and the second fluid into the microfluidic output channel (figure 8, reference #402a and 402b; figure 9, reference #502a, 504a, 502b and 504b; ([0020]; [0023]; [0081]; [0091]; [0093]).
Regarding limitations recited in claim 13 which are directed to a manner of operating disclosed first at least one fluid actuator and second at least one fluid actuator, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  
While the reference discloses a controller of the microfluidic device capable to selectively actuate the first fluid actuator according to first actuation characteristics; and actuate the second fluid actuator according to second actuation characteristics ([0019]; [0020]; [0023]; [0091]; [0093]), the reference does not explicitly disclose a non-transitory computer readable medium storing instruction that, when executed, cause the controller to operate.
Smith et al. teaches another microfluidic method for fluid mixing and valving (title).  The reference teaches a non-transitory computer readable medium storing instruction that, when executed, cause the controller to operate (figure 5, reference “PC”; figure 6, reference “PC”, “SCP” and reference #52; [0125]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the non-transitory computer readable medium of Smith et al. with the apparatus of Young.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach microfluidic methods for mixing and valving.  One of ordinary skill in the art would be motivated to provide a non-transitory computer readable medium for operating the controller and system because computer controlling and managing the microfluidic system with a computer having a single software package enables real time decision making and feedback control, thereby giving the system unprecedented flexibility and run time (Smith et al. [0158]) and since the instant specification is silent as to unexpected result, and controllers comprising non-transitory computer readable medium storing instructions is known in the art at the time the invention was filed, it would have been obvious to 
Regarding claim 15, Young et al. in view of Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the controller is coupled to each fluid actuator of the first plurality of fluid actuators, and wherein the non-transitory computer readable medium stores instructions that, when executed, cause the controller to be capable to: actuate a first fluid actuator of the first plurality of fluid actuators to cause the first fluid actuator to pump a first volume of the first fluid into the microfluidic output channel; and actuate the first fluid actuator and a second fluid actuator of the first plurality of fluid actuators synchronously to cause the first fluid actuator and the second fluid actuator to pump a second volume of the first fluid into the microfluidic output channel (figures 8 and 9; [0019]; [0020]; [0023]; [0091]; [0093]).  
Regarding limitations recited in claim 15 which are directed to a manner of operating disclosed controller, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The controller is capable of 
Regarding claim 16, Young et al. in view of Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses a third microfluidic channel that is fluidly coupled to the microfluidic output channel at the fluid junction (figure 8, reference #404c); and
a third fluid actuator capable to actuate to pump a third fluid into the microfluidic output channel, the third fluid actuator capable to asynchronously actuate with the first plurality of fluid actuators and the second plurality of fluid actuators, the third fluid actuator capable to pump the third fluid into the microfluidic output channel such that the fluid mixture includes the third fluid (figure 8, reference #402c; [0081]).
Regarding claim 27, Young et al. in view of Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the first actuator is disposed in the first microfluidic channel a first distance from the fluid junction (figure 9, reference #502a), and the second fluid actuator is disposed in the second microfluidic channel a second distance from the fluid junction (figure 9, reference #504b), wherein the first distance is different than the second distance (figure 9, reference #502a further away from fluid junction 506 than reference #504b).
Regarding claim 28, Young et al. in view of Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the first fluid actuator is of a first size (figure 9, reference #502a) and the second fluid actuator is of a second size (figure 9, reference #504b), wherein the first size is different than the second size (figure 9, size of reference #502a different than size of reference #504b).
Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. Applicant argues the references fail to disclose an inertial pump.  Examiner finds this argument .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774